Case 1:19-cv-06403-LDH-RML Document 43 Filed 05/04/21 Page 1 of 2 PageID #: 748




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------- x
                                                         :
 IN RE YUNJI INC., SECURITIES
                                                         :   19-cv-6403-LDH-SMG
 LITIGATION
                                                         :
                                                         :   JOINT STIPULATION
                                                         :   AND ORDER OF
                                                         :   DISMISSAL
                                                         :
 ------------------------------------------------------- x

          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

 of record for Lead Plaintiff and Defendants Yunji Inc., Morgan Stanley & Co. LLC, Credit Suisse

 Securities (USA) LLC, J.P. Morgan Securities LLC, and Tiger Brokers (NZ) (f/k/a Top Capital

 Partners Limited):

          1.       The above-captioned consolidated action is hereby dismissed with prejudice as

 against all defendants on behalf of Lead Plaintiff pursuant to Federal Rule of Civil Procedure

 41(a)(2).

          2.       The above-captioned consolidated action is hereby dismissed without prejudice as

 against all defendants with respect to any unnamed putative class members or other plaintiffs.

          3.       The parties acknowledge the following: (a) respectively, each party filed the

 operative complaint or defended against claims in good faith; (b) each party has borne and will

 continue to bear its own costs and attorneys’ fees; and (c) the parties to this Joint Stipulation have

 not exchanged monetary consideration in connection with this voluntary dismissal.

 IT IS SO ORDERED.


 Dated: Brooklyn, New York

                 May 3
           _______________, 2021                              s/ LDH
                                                              ________________________________
                                                              LASHANN DEARCY HALL
                                                              United States District Judge
Case 1:19-cv-06403-LDH-RML Document 43 Filed 05/04/21 Page 2 of 2 PageID #: 749




 AGREED TO AND ACCEPTED on this 26th day of April, 2021, by:


  /s/ Adam Apton                              /s/ Robert A Fumerton
  LEVI & KORSINSKY, LLP                       SKADDEN, ARPS, SLATE,
  Adam Apton                                    MEAGHER & FLOM LLP
  Shannon Lee Hopkins                         Scott D. Musoff
  55 Broadway, 10th Floor                     Robert A. Fumerton
  New York, NY 10006                          Michael C. Griffin
  Tel: (212) 363-7500                         One Manhattan West
  Fax: (212) 363-7171                         New York, NY 10001
  Email: aapton@zlk.com                       Telephone: 212/735-3000
  Email: shopkins@zlk.com                     Fax: 212-735-2000
                                              Email: scott.musoff@skadden.com
  Attorneys for Lead Plaintiff                Email: robert.fumerton@skadden.com
                                              Email: michael.griffin@skadden.com

                                              Attorneys for Defendant Yunji Inc.


                                              /s/ Adam M. Harris
                                              ROPES & GRAY LLP
                                              Gregg L. Weiner
                                              Adam M. Harris
                                              1211 Avenue of the Americas
                                              New York, NY 10036-8704
                                              Phone: (212) 596-9000
                                              Email: Gregg.Weiner@ropesgray.com
                                              Email: Adam.Harris@ropesgray.com

                                              Attorneys for Defendants Morgan Stanley
                                              & Co. LLC, Credit Suisse Securities (USA)
                                              LLC, J.P. Morgan Securities LLC and Tiger
                                              Brokers (NZ) (f/k/a Top Capital Partners
                                              Limited)




                                        -2-
